Exhibit 23.2 Consent of Independent Registered Public Accounting Firm The Con-way Inc. Administrative Committee Con-way Retirement Savings Plan We consent to the incorporation by reference in the registration statements (Nos. 333-92399, 333-102749, and 333-162845) on Form S-8 of Con-way Inc. of our report dated June25, 2010, with respect to the statement of net assets available for benefits of the Con-way Retirement Savings Plan as of December 31, 2008 which report appears in the December 31, 2009 annual report for Form 11-K of the Con-way Retirement Savings Plan. /s/ KPMG LLP Portland, Oregon
